 



Exhibit 10.38
Form 2A(2)
(5-03)

(GLOBALSANTAFE LOGO) [h13385h1338502.gif]

GLOBALSANTAFE CORPORATION

NOTICE OF STOCK OPTION GRANT
AND SPECIFICATION OF THE TERMS AND CONDITIONS
OF
NON-EMPLOYEE DIRECTOR STOCK OPTION GRANTED TO

[NAME OF GRANTEE]

(Under the GlobalSantaFe Corporation 2003 Long-Term Incentive Plan)

     GLOBALSANTAFE CORPORATION (the “Company”), desiring to afford you an
opportunity to purchase ordinary shares of the Company, $.01 par value
(“Ordinary Shares”), and to provide you with an added incentive as a director of
the Company, has established the following terms and conditions under which it
has granted you an option (“Option”) under the GlobalSantaFe Corporation 2003
Long-Term Incentive Plan (the “Plan”) to purchase Ordinary Shares subject to and
upon the terms and conditions set forth below. This Option is a non-qualified
stock option and is not subject to incentive stock option treatment under the
U.S. federal Internal Revenue Code or applicable rules thereunder. You are urged
to consult your tax advisor prior to exercising this Option and prior to
disposing of any shares acquired upon such exercise.



1.   Specification of Date, Number of Shares, Option Price and Term.



(a)   The date of this Option is [Grant Date].   (b)   The number of Ordinary
Shares of the Company optioned hereby is [Total Number Of Shares Covered By The
Option].   (c)   Subject to acceleration under Sections 2 and 5 and to
adjustments under Section 7, an installment of [1/2 Of The Number in (b)] of the
[The Number in (b)] shares optioned hereby first becomes purchasable on [Date
One Year From Grant Date], and a second installment consisting of the remaining
[1/2 Of The Number in (b)] shares first becomes purchasable on [Date Two Years
From Grant Date].   (d)   The per share option price under this Option is
$[Dollar Amount], subject to adjustments under Section 7.   (e)   The term of
this Option commences [Grant Date], and expires at the close of business at the
Company’s principal executive office on [Date Ten Years Minus One Business Day
From Grant Date]; upon the expiration of such term

 



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



    this Option shall expire and be cancelled and it may not thereafter be
exercised.

-2-



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



2.   Installment Provisions and Acceleration. This Option is not exercisable in
any part until the earliest of the dates specified in this Section and in
Section 5 below.       The installments set forth in Section 1(c) are
cumulative, so that each matured installment or any portion thereof may be
exercised at any time until the expiration or prior termination of this Option.
      If a Change in Control occurs while you are a director of the Company, the
shares optioned hereby shall become fully purchasable on the date of such Change
in Control irrespective of the limitations described in Section 1(c). Your
Option shall remain exercisable throughout the Option term.       A “Change in
Control” means the occurrence of any of the following events:       (i)The
acquisition by any individual, entity or group (within the meaning of Section
13(d) or 14(d) of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”), other than an Excluded Person, of the beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of 35% or
more of either (A) the then outstanding ordinary shares of the Company (the
“Outstanding Company Ordinary Shares”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that neither an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or by any affiliate
controlled by the Company nor an acquisition by an affiliate of the Company that
remains under the Company’s control will constitute a Change in Control; or    
  (ii)Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
equityholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (meaning a solicitation of the type that
would be subject to Rule 14a-11 of Regulation 14A under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or       (iii)Approval by the equityholders of
the Company of a reorganization, merger, consolidation or similar transaction to
which the Company or any affiliate is a party, in each case unless, following
such reorganization, merger, consolidation or similar

-3-



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



    transaction, (A) more than 50% of, respectively, the then outstanding
ordinary shares or shares of common stock of the corporation or other entity
resulting from such reorganization, merger, consolidation or similar transaction
and the combined voting power of the then outstanding voting securities of such
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
consolidation or similar transaction in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, consolidation
or similar transaction, of the Outstanding Company Ordinary Shares and
Outstanding Company Voting Securities, as the case may be, (B) 50% of,
respectively, the then outstanding ordinary shares or shares of common stock of
the parent of the corporation or other entity resulting from such
reorganization, merger, consolidation or similar transaction and the combined
voting power of the then outstanding voting securities of the parent of such
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Ordinary Shares and Outstanding Company Voting Securities immediately
prior to such reorganization, merger, consolidation or similar transaction,
(C) no Person (excluding the Company, any affiliate of the Company that remains
under the Company’s control, any employee benefit plan (or related trust)
sponsored or maintained by the Company or by any affiliate controlled by the
Company or such corporation resulting from such reorganization, merger,
consolidation or similar transaction, and any Person beneficially owning,
immediately prior to such reorganization, merger, consolidation or similar
transaction, directly or indirectly, 35% or more of the Outstanding Company
Ordinary Shares or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding ordinary shares or shares of common stock of the corporation or
other entity resulting from such reorganization, merger, consolidation or
similar transaction or the combined voting power of the then outstanding voting
securities of such corporation or other entity entitled to vote generally in the
election of directors, and (D) at least a majority of the members of the board
of directors of the corporation resulting from such reorganization, merger,
consolidation or similar transaction were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such
reorganization, merger, consolidation or similar transaction; or      
(iv)Approval by the equityholders of the Company of any plan or proposal which
would result directly or indirectly in (A) a complete liquidation or dissolution
of the Company, or (B) any sale or other disposition (or similar transaction)
(in a single

-4-



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



    transaction or series of related transactions) of (x) 50% or more of the
assets or earnings power of the Company or (y) business operations which
generated a majority of the consolidated revenues (determined on the basis of
the Company’s four most recently completed fiscal quarters for which reports
have been completed) of the Company and its affiliates immediately prior
thereto, other than to an affiliate of the Company or to a corporation or other
entity with respect to which following such sale or other disposition (I) more
than 50% of, respectively, the then outstanding ordinary shares or shares of
common stock of such corporation or other entity and the combined voting power
of the then outstanding voting securities of such corporation or other entity
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Ordinary Shares and Outstanding Company Voting Securities immediately
prior to such sale or other disposition in substantially the same proportions as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Ordinary Shares and Outstanding Company Voting Securities,
as the case may be, (II) no Person (excluding the Company, any affiliate of the
Company that remains under the Company’s control, any employee benefit plan (or
related trust) sponsored or maintained by the Company or by any affiliate
controlled by the Company or such corporation, and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 35% or more of the Outstanding Company Ordinary Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
ordinary shares or shares of common stock of such corporation or other entity or
the combined voting power of the then outstanding voting securities of such
corporation or other entity entitled to vote generally in the election of
directors, and (III) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets; or       (v)Approval by the equityholders
of the Company of a “merger of equals” (which for purposes of this Subsection
shall mean a merger with another company of relatively equal size) to which the
Company is a party as a result of which the persons who were equity holders of
the Company immediately prior to the effective date of such merger shall have
beneficial ownership of less than 55% of the combined voting power for election
of members of the board (or equivalent) of the surviving entity or its parent
following the effective date of such merger, provided that the Board shall have
authority to increase said percentage as may in its sole discretion be deemed
appropriate to cover a specific transaction.

-5-



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



    For purposes of the preceding sentence, the term “Excluded Person” shall
mean and include (i) any corporation beneficially owned by shareholders of the
Company in substantially the same proportion as their ownership of shares of the
Company and (iii) the Company and any affiliate of the Company. Also, for
purposes of the preceding sentence, the term “Board” shall mean the board of
directors of the Company.       Nothing contained in this section shall be
interpreted in a way which permits you to purchase a number of shares in excess
of the number of shares optioned hereby as specified in Section 1(b).   3.  
Method of Exercise. This Option may be exercised from time to time, in
accordance with its terms, by written notice thereof signed and delivered by you
or another person entitled to exercise this Option to the Corporate Secretary of
the Company at its principal executive office in Houston, Texas, or as it may
hereafter be located. Such notice shall state the number of shares being
purchased and shall be accompanied by the payment in full in cash of the option
price for such number of shares. Such payment may also be made, in whole or in
part, by the surrender of Ordinary Shares of GlobalSantaFe Corporation with a
Fair Market Value equal to the amount of the required payment; provided,
however, that you must have held the shares surrendered for at least six months,
and provided further that the Board of Directors of GlobalSantaFe Corporation or
its Compensation Committee may reject any or all shares so tendered if the
shares are deemed by either of them in their discretion to be unacceptable.
Promptly after receipt of such notice and payment, the Company shall issue
certificates to you or such other person exercising this Option.   4.  
Transferability. You may not transfer this Option other than by will or by the
laws of descent and distribution or, if applicable, as authorized by the
following sentence, and this Option shall be exercisable during your lifetime
only by you or, if applicable, by a transferee authorized by the following
sentence. This Option or any portion thereof may be transferred by you to
(i) your spouse, children or grandchildren (“Immediate Family Members”), (ii) a
trust or trusts for your exclusive benefit and/or the exclusive benefit of
Immediate Family Members, (iii) a partnership in which you and/or Immediate
Family Members are the only partners, (iv) a transferee pursuant to a judgment,
decree or order relating to child support, alimony or marital property rights
that is made pursuant to a domestic relations law of a state or country with
competent jurisdiction (a “Domestic Relations Order”), or (v) such other
transferee as may be approved by the Compensation Committee of the Company’s
Board of Directors in its sole and absolute discretion; provided, however, that
(x) the Board of Directors of the Company and its Compensation Committee each
reserves the right to prohibit any transfer with or without cause in its sole
and absolute discretion, and

-6-



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



    (y)subsequent transfers of this Option or any portion thereof are prohibited
except those to or by you in accordance with this Section, by will or the laws
of descent and distribution, or pursuant to a Domestic Relations Order.
Following any transfer, this Option shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, and any
and all references to you in this Notice shall be deemed to refer to the
transferee; provided, however, that any and all references to service as a
director or events of termination of service as a director shall continue to
mean your service as a director or events of termination of your service as a
director, and following any such event the options shall be exercisable by the
transferee only to the extent and for the periods specified in this Notice. Each
transfer shall be effected by written notice thereof duly signed and delivered
by the transferor to the Corporate Secretary of the Company at its principal
executive office in Houston, Texas, or as it may hereafter be located. Such
notice shall state the name and address of the transferee, the amount of this
Option being transferred, and such other information as may be requested by the
Corporate Secretary. The person or persons entitled to exercise this Option
shall be that person or those persons appearing on the registry books of the
Company as the owner or owners of this Option, and the Company may treat the
person or persons in whose name or names this Option is registered as the owner
or owners of this Option for all purposes. The Company shall have no obligation
to, or liability for any failure to, notify you or any transferee of any
termination of this Option at or prior to its normal expiration date or of any
event that will or might result in such termination.   5.   Termination of
Service as a Director. If your service as a director of the Company is
terminated by reason of your death, disability or ineligibility for reelection
under the provisions of the Company’s Articles of Association regarding age
(“retirement”), or your service as a director of the Company is terminated by
the Company’s shareholders other than for cause (to mean acts of misconduct
harmful to the Company, inadequate performance or incompetence), or your service
as a director of the Company is terminated due to a failure to nominate you for
reelection as a director other than for cause, this Option will immediately
become exercisable as to the full number of shares optioned hereby as specified
in Section 1(b), to the extent not previously exercised, and will remain
exercisable as to said full number of shares until the expiration of the term of
this Option; provided, however, that if the foregoing acceleration provision
becomes operative during the six-month period immediately following the date of
this Option, then this Option shall immediately become exercisable as to said
full number of shares upon the expiration of said six-month period and remain
exercisable until the expiration of the term of this Option. In any other case
of termination of your service as a director, including without limitation
termination by the Company’s shareholders for cause, or due to a failure to
nominate you for reelection for cause, or due to your resignation or decision
not to stand for reelection, this Option shall remain exercisable, only to the
extent

-7-



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



    exercisable at the date of such termination, for three months after
termination of service as a director, said period in any event not to extend
beyond the expiration of the term of this Option. Upon expiration of the
foregoing periods, this Option shall expire, terminate and be cancelled in all
respects. At the time your service as a director of the Company terminates, this
Option shall expire, terminate and be cancelled in all respects as to all shares
other than the shares as to which this Option can be exercised at the time of or
as a result of such termination.       Anything to the contrary in these Terms
and Conditions notwithstanding, if your service as a director of the Company
terminates and such termination does not and will not result in acceleration of
the vesting of all unvested installments of this Option, any unvested
installment of this Option that would have vested within the 15 days following
the day of such termination will be deemed to have vested on the day immediately
preceding the day of such termination.   6.   Death, Disability or Retirement.
In the event of your death, disability or retirement, you or your legal
representative or representatives, or the person or persons entitled to do so
under your last will and testament or under applicable intestate laws, shall
have the right to exercise this Option, to the extent not previously exercised,
as to the lesser of the full number of shares optioned hereby as specified in
Section 1(b) hereof or such lesser number of shares as shall have resulted from
the operation of Section 5. For purposes of Section 5 and this Section 6, the
term “disability” shall mean a physical or mental condition which totally and
permanently prevents you from continuing to serve as a director, as reasonably
determined in good faith by the Compensation Committee of the Board of Directors
of GlobalSantaFe Corporation.   7.   Adjustments. If outstanding shares of the
class then subject to this Option are increased, decreased, changed into or
exchanged for a different number or kind of shares or securities of the Company
through reorganization, recapitalization, reclassification, stock dividend,
stock split or reverse stock split, then there shall be substituted for each
share then subject to the unexercised portion of this Option the number and
class of shares or securities into or for which each outstanding share of the
class subject to this Option shall be so changed or exchanged, all without any
change in the aggregate purchase price for the shares then subject to the
unexercised portion of this Option, but with a corresponding adjustment in the
purchase price per share. Such adjustments shall become effective on the
effective date of any such transaction; except that in the event of a stock
dividend or of a stock split effected by means of a stock dividend or
distribution, such adjustments shall become effective immediately after the
record date therefor.       Upon a dissolution or liquidation of the Company, or
upon a reorganization, merger or consolidation of the Company with one or more
corporations as a result of which

-8-



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



    the Company is not the surviving corporation, or upon a sale of
substantially all of the property of the Company (“Terminating Transactions”),
this Option shall terminate, unless provision be made in writing in connection
with such transaction for the assumption of options theretofore granted under
the Plan or the substitution for such options of any options covering the stock
of a successor employer corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices, in which
event this Option shall continue in the manner and under the terms so provided.
If this Option shall terminate pursuant to the foregoing sentence, the person
then entitled to exercise any unexercised portions of this Option shall have the
right, at such time immediately prior to the consummation of the Terminating
Transaction as the Company shall designate, to exercise this Option to the
extent not theretofore exercised.       Adjustments under this Section 7 shall
be made by the Company’s Board of Directors whose determination as to what
adjustment shall be made, and the extent thereof, shall be final, binding and
conclusive. No fractional shares of stock shall be issued under this Option or
in connection with any such adjustment.   8.   Limitation. You or any other
person entitled to exercise this Option shall be entitled to the privileges of
stock ownership in respect of shares subject to this Option only when such
shares have been issued and delivered as fully paid shares upon exercise of this
Option in accordance with its terms.   9.   Requirements of Law and of Stock
Exchanges. The issuance of shares upon the exercise of this Option shall be
subject to compliance with all of the applicable requirements of law with
respect to the issuance and sale of such shares. In addition, the Company shall
not be required to issue or deliver any certificate or certificates for such
purchase upon exercise of this Option prior to the admission of such shares to
listing on notice of issuance on any stock exchange on which shares of the same
class are then listed.       By accepting this Option, you represent and agree
for yourself and your transferees by will or by the laws of descent and
distribution or otherwise that unless a registration statement under the
Securities Act of 1933 is in effect as to shares purchased upon any exercise of
this Option, any and all shares so purchased shall be acquired for investment
and not for sale or distribution and each notice of the exercise of any portion
of this Option shall be accompanied by a representation and warranty in writing,
signed by the person entitled to exercise the same, that the shares are being so
acquired by good faith for investment and not for sale or distribution. In the
event the Company’s legal counsel shall, at the Company’s request, advise it
that registration under the Securities Act of 1933 of the shares as to which
this Option is at the time being exercised is required prior to issuance

-9-



--------------------------------------------------------------------------------



 



Form 2A(2)
(5-03)



    thereof, the Company shall not be required to issue or deliver such shares
unless and until such legal counsel shall advise that such registration has been
completed or is not required.   10.   GlobalSantaFe Corporation 2003 Long-Term
Incentive Plan. This Option is subject to, and the Company and you are bound by,
all of the terms and conditions of the GlobalSantaFe Corporation 2003 Long-Term
Incentive Plan as the same may be amended from time to time in accordance with
the terms thereof, provided that no such amendment shall deprive you, without
your consent, of this Option or any rights hereunder. The Board of Directors of
the Company or its Committee established for such purposes is authorized to
adopt rules and regulations not inconsistent with the Plan and to take such
action in the administration of the Plan as it shall deem proper. A copy of the
Plan in its present form is available for inspection at the Company’s principal
executive office during business hours by you or any other persons entitled to
exercise this Option.   11.   Definition of Certain Terms. Capitalized terms
used in this Notice and not defined herein are used as they are used in the
GlobalSantaFe Corporation 2003 Long-Term Incentive Plan as the same shall have
been amended from time to time. The term “you,” and related terms such as “your”
used in this document refer to the individual whose name appears in the heading
on the first page of this document.

-10-